Citation Nr: 0000874	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for transportation expenses incurred 
in May 1999.


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the VA 
Regional Office (RO).  In August 1999, the Board remanded 
this case to the RO for additional development.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2. The veteran is not service connected for any disability 
incurred or aggravated in active service nor is he in receipt 
of nonservice-connected pension benefits.

3.  No prior authorization for payment of the costs of 
private ambulance expenses was obtained by the veteran from 
VA for travel from his home to a VA Medical Center (VAMC) on 
May 4, 1999.

4.  While the veteran contends that a VA doctor indicated to 
the ambulance personal that it was alright to bring the 
veteran to the VAMC, the fact remains that no prior 
authorization of private ambulance expense was obtained from 
VA and the criteria for the payment of such expense without 
prior authorization as provided by VA regulations are not 
met.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
ambulance expenses incurred in connection with the veteran's 
transport on May 4, 1999 from his home to a VAMC have not 
been met nor were such expenses lawfully authorized in 
advance.  38 U.S.C.A. §§ 111, 5107 (West 1991); 38 C.F.R. §§ 
17.143, 17.145 (1999).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible, capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  38 
U.S.C.A. § 5107(a).  In August 1999, the Board remanded this 
case to the RO and requested that he provide a copy of his 
most recent tax returns and any information regarding his 
income in 1999.  In a September 1999 response, the veteran 
stated that he has no such evidence.  Consequently, the Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a). 

On May 4, 1999, the veteran used the Gold Cross Ambulance 
Service, Incorporated (Gold Cross), to bring him to a VAMC 
for treatment of a nonservice connected disability.  That 
month, the VAMC was billed by Gold Cross for this service.  
In June 1999, the veteran noted that on May 4, 1999, he had a 
stroke on his whole right side and was unable to speak.  He 
asked Gold Cross to bring him to the VAMC.  He noted that 
Gold Cross informed a VA doctor of the situation and the 
doctor advised Gold Cross to take the veteran to the VAMC 
emergency room.

Transportation at Government expense shall be authorized for 
the following categories of VA beneficiaries: (1) a veteran 
or other person traveling in connection with treatment for a 
service-connected disability; (2) a veteran with a service- 
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension; and (4) a veteran unable to defray the expenses of 
travel.  38 U.S.C.A. § 111(b) (West 1991); 38 C.F.R. § 
17.143(b) (1999).  The veteran has contended that the cost of 
the ambulance was pre-approved by the VAMC.  The Board can 
not agree with the veteran's contention on this point.  The 
fact that a VA physician told Gold Cross to bring the veteran 
to the VAMC for medical assistance does not, implicitly or 
explicitly, indicate that the VA will pay for the cost of the 
ambulance.  The veteran has emphasized that the VA doctor 
"authorized" the paramedics to transport him to the VAMC.  
This may be true, but it does not imply that the VA will pay 
for the paramedic's services.  Treatment of a veteran for a 
nonservice connected disability is not guaranteed in all 
cases.  Consequently, it was prudent for Gold Cross to 
contact the VAMC to insure that the veteran could receive 
treatment at this facility.  In this case, the VA physician 
was simply authorizing the treatment of an ill veteran at a 
particular VAMC.  While the veteran was authorized to be 
treated at the VAMC, he was never authorized an ambulance at 
the expense of the government.  At no point has the veteran 
ever contended that the VA physician stated to Gold Cross 
that the VA would pay for the cost of transporting the 
veteran to the VAMC. 

The veteran in this case was not traveling in connection with 
treatment for a service-connected disability, does not have a 
service-connected disability rated at 30 percent or more, and 
does not receive a VA pension.  Thus, he does not met any of 
the first three bases for transportation at VA expense under 
38 C.F.R. § 17.143(b).  Consequently, the Board must 
determine whether the veteran is entitled to transportation 
at VA expense under 38 C.F.R. § 17.143(b)(4) because he was 
unable to defray the expenses of travel.

Under 38 C.F.R. § 17.143(e), a veteran is considered unable 
to defray the expense of travel if his annual income for the 
year immediately preceding the application for benefits did 
not exceed the maximum annual rate of pension which would be 
payable if he was eligible for pension or the veteran is able 
to demonstrate that due to the circumstances such as loss of 
employment or incurrence of a disability, income in the year 
of application will not exceed the maximum annual rate of 
pension which would be payable if the veteran was eligible 
for pension. 

A VA record in September 1998 indicates that the veteran's 
income was $15,000 that year.  In the statement of the case, 
the RO correctly noted that the maximum amount a veteran may 
earn in 1999 with one dependent and qualify for a VA pension 
is $11,497 dollars.  A veteran with no dependents may earn 
only $8,778 dollars. 

In August 1999, the veteran contended that he is semi-retired 
and earns only $800 per month ($9,600 dollars a year).  In 
August 1999, the Board requested additional information 
regarding his income.  The veteran was asked to provide a 
copy of his most recent tax returns to the RO and any 
information regarding his income in 1999.  In his September 
1999 response, the veteran stated that he did not file tax 
returns and did not have any records regarding his income.  
It was noted that the veteran did curb painting in the 
winter.  He also stated that it was his spouse that had 
informed the VA of their annual income and had "pulled a 
nice round figure out of her head of $15,000 per year."  The 
veteran stated that since his stroke in May he had been 
forced to cut back even more with his work and that his 
income was now limited to just paying monthly expenses, which 
were about $800 per month.  This statement, in the opinion of 
the Board, indicates that that the veteran was earning more 
than $800 per month before May 4, 1999. 

Based on a review of all available evidence of record, the 
undersigned finds that the statement that the veteran earns 
$15,000 dollars a year is more credible than the current 
contention that he earns only $9,600 dollars a year.  A 
statement made prior to the veteran' knowledge of the income 
limit, in the opinion of the undersigned, is of greater 
probative weight than his current statements, particularly in 
light of a total lack of evidence regarding his current 
income and the nature of his employment during this period of 
time.

Based on a careful review of the veteran's own statements, 
the preponderance of evidence supports the conclusion that he 
has earned more than $11,497 dollars in 1998 and 1999.  
Consequently, the Board concludes that reimbursement or 
payment of the expenses of the ambulance travel in question 
is not warranted.  38 U.S.C.A. § 111 (West 1991); 38 C.F.R. 
§§ 17.120, 17.143, 17.145 (1999).  In arriving at its 
decision in this case, the Board has fully considered the 
provisions of resolving any doubt in the veteran's favor but 
does not find that the evidence is in equipoise so as to 
permit this.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to payment of or reimbursement for the costs of 
ambulance service on May 4, 1999 is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals


 

